DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group I, claims 1-4, 6-9, and 15, and the species SEQ ID NO: 2 in claim 1, in the reply filed on April 27, 2022 is acknowledged.  Claims 10-14 and 16 have been withdrawn.  Claims 1, 2, 4, 9, 14 and 15 have been amended.   Claims 1-4, 6-9, and 15 are currently pending and under examination.
	
	This application is the U.S. national phase of International Application No.
PCT/EP2019/063079, filed May 21, 2019, and claims priority to Swiss Patent Document No. CH00629/18, filed May 22, 2018.

Claim Objections

Claim 8 is objected to because of the following informalities: there is a space between the last word in the claim and the period; the space should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the ratio of 7-DHC to side-products including lanosterol and lathosterol" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  No ratio is previously recited.
Claim 2 recites the limitation "the total amount of sterols" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.  No amount of total sterols is previously recited.
Claim 3 recites the limitation "the ratio of 7-DHC to cholesta-7-enol and/or lanosterol" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  No ratio of 7-DHC to cholest-7-enol is previously recited.
Further with regard to claims 2 and 3, these claims are further indefinite, because it is unclear what the recited ratio relates to.  It appears that these claims should indicate that the cholesterol-producing yeast cell produces 7-DHC, cholesta-7-enol, and lanosterol, and then provide reference to the current ratio limitations. 
Claim 4 recites the limitation "the ratio of 7-DHC to cholesta-7-enol and lanosterol" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  No ratio of 7-DHC to cholest-7-enol is previously recited.
Claims 6-9 and 15 are included in this rejection as these claims depend from above rejected claim 1, and fail to remedy the noted deficiency. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schutter et al. (Genome sequence of the recombinant protein production host Pichia pastoris, Nature Biotechnology, Vol. 27, No. 6, (June 2009), pp. 561-566).
With regard to claims 1 and 6, Schutter et al. teach Pichia pastoris strain GS115, which expresses a sequence having 100% identity to SEQ ID NO: 2 (Abs.; see Art of Record: ABSS, sequence comparison between SEQ ID NO: 1 and P. pastoris GS115).  As P. pastoris GS115 expresses a sequence having 100% identity to SEQ ID NO: 2, and as the yeast cell cannot be separated from its properties, or those properties derived from the expressed sequence, P. pastoris GS115 is necessarily a cholesterol-producing yeast cell expressing a heterologous C5-sterol desaturase with 100% sequence identity to SEQ ID NO: 2, wherein the yeast cell is necessarily capable of producing 7-dehydrocholesterol (7-DHC), and where a ratio of 7-DHC to side products including lanosterol and lathosterol is necessarily increased by at least 5% compared to a reference yeast cell that does not express the heterologous C5-sterol desaturase of SEQ ID NO: 2.  
With regard to claims 2-4, 7, and 8, as noted, Schutter et al. teach Pichia pastoris strain GS115, which expresses a sequence having 100% identity to SEQ ID NO: 2 (Abs.; see Art of Record: sequence comparison between SEQ ID NO: 1 and P. pastoris GS115).  As P. pastoris GS115 expresses a sequence having 100% identity to SEQ ID NO: 2, and as the yeast cell cannot be separated from its properties, or those properties derived from the expressed sequence, P. pastoris GS115 is necessarily capable of: producing a sterol mix comprising at least 84% 7-DHC based on a total amount of sterols produced; producing 7-DHC, cholesta-7-enol and lanosterol, including in a ratio of 7-DHC to cholesta-7-enol and/or lanosterol of 18 or more, and wherein a ratio of 7-DHC to cholesta-7-enol and lanosterol is increased by at least 5% compared to the reference yeast cell; and further capable of expressing a heterologous plant or vertebrate sterol Δ24-reductase.  Additionally, as the yeast cell cannot be separated from its properties, or those properties derived from the expressed sequence, in P. pastoris GS115, ERG5 and ERG6 are necessarily inactivated.  


Conclusion

No claims are allowable, however claims 9 and 15 appear to be free of the art.

Art of Record: 
ABSS, Sequence comparison between SEQ ID NO: 1 and P. pastoris GS115, UniProt, Result 2, 5/4/22.

Bailey et al., US 2011/0039299, Published 2011 (engineered oleaginous yeast that produce lanosterol and 7-DHC and can express C5-desaturase).

Lang et al., US 2006/0240508, Published 2006 (engineered oleaginous yeast that produce lanosterol and 7-DHC and can express C5-desaturase).

Love et al., Comparative genomics and transcriptomics of Pichia pastoris, BMC Genomics, (2016), 17:550, pp. 1-17 (Pichia pastoris strain GS115, which expresses a sequence having 100% identity to SEQ ID NO: 2).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653